           Case 2:15-cr-00205-TLN-EFB Document 97-1 Filed 04/12/19 Page 1 of 1



 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00205-TLN-EFB
11
                                  Plaintiff,
12                                                       [PROPOSED] ORDER
                            v.
13
     MATTHEW MULLER,
14
                                  Defendant.             COURT: Hon. Edmund F. Brennan
15

16

17
                    The United States’ motion for an extension of time to file its opposition or statement of
18
     non-opposition is hereby granted. The United States shall file its opposition or statement of non-
19
     opposition no later than April 26, 2019.
20

21

22 Dated:                                                         ______________________________
                                                                  EDMUND F. BRENNAN
23                                                                UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                         1
     [PROPOSED] ORDER
